Exhibit 10.1
 
December 31, 2008


CAMHZN Master LDC
c/o Centrecourt Asset Management LLC
350 Madison Avenue
New York, New York 10017


Ladies and Gentlemen:


We refer to (i) the Purchase Agreement (the “Purchase Agreement”) dated November
27, 2007 between Neah Power Systems, Inc., a Nevada corporation (the
“Borrower”), and CAMHZN Master LDC (the “Lender”), (ii) the 12% Secured
Promissory Note in the principal amount of $500,000 dated November 27, 2007
issued by the Borrower to the Lender (the “Note”), (iii) the Security Interest
and Pledge Agreement dated November 27, 2007 by and between the Borrower and the
Lender (the “Pledge Agreement”), (iv) the Warrant dated November 27, 2007 issued
by the Borrower to the Lender (the “Warrant”), and (v) the letter agreement by
and between the Borrower and the Lender, November 27, 2007 (the “Letter
Agreement”).  The Purchase Agreement, the Note, the Pledge Agreement, the
Warrant and the Letter Agreement are referred to herein as the “Loan Documents.”
Unless otherwise defined herein, capitalized terms have the meanings assigned to
them in the Loan Documents.
 
The Borrower confirms and agrees as follows:
 
Outstanding Debt.  The Borrower is indebted to the Lender in the principal sum
of $500,000, plus all accrued interest thereon and costs and expenses (including
legal expenses) incurred in connection therewith (the “Obligations”).  The
Obligations arose under, and are evidenced by, the Loan Documents and the
documents, agreements and instruments pertaining thereto.  The Obligations are
secured, among other things, by a first priority security interest in the
Pledged Securities, and all products and proceeds of the foregoing in any form.
 
 Default. The Borrower acknowledges that (i) certain events of default have
occurred and are continuing under the Loan Documents and (ii) all obligations on
the Lender’s part to make advances or otherwise provide financial accommodations
to the Borrower have terminated.  The Borrower waives any requirement of notice
with respect to existing events of default, or any other notice to which the
Borrower may be entitled under the Loan Documents.
 
Issuances.  The Borrower shall issue additional shares of its common stock as
new collateral in order to secure the Borrower’s obligations pursuant to this
letter.
 
Forbearance.  The Lender agrees to forbear from exercising any further remedies
available under the Loan Documents or applicable law for a period ending on
March 29, 2009 (the “Forbearance Period”).  In consideration of Lender’s
agreement to so forbear as set forth above, Borrower agrees to increase the
amount of the Note by $567,000. This amount ($567,000) will be payable in cash
or stock, at the company discretion, after the reverse split is
completed.  Borrower shall cause to be delivered to the Lender or its designees
(i) evidence of the increased principal amount of the Note, (ii) additional
shares as fees for a management fee and for legal expenses, and (ii) all
documentation necessary or appropriate to consummate the transactions
contemplated hereby, including but not limited to, medallion guaranteed stock
powers, opinions of counsel and/or irrevocable letters of instruction directed
to the Borrower’s Transfer Agent. As additional consideration for such
forbearance, the Borrower releases the Lender from any claim, damage, suit or
liability arising on or before the date hereof relating to the Loan Documents or
otherwise.
 

--------------------------------------------------------------------------------


 
Additional Documents.  The Borrower agrees that it will, at the Lender's
request, execute such documents and provide such information as the Lender may
deem necessary or desirable, including without limitation to evidence the
additional indebtedness of the Borrower to the Lender, to confirm the Lender’s
security interest in the Collateral and the Pledged Securities or to effect the
disposition, collection, or other realization upon the Collateral and the
Pledged Securities in the event the Lender elects to exercise remedies following
the Forbearance Period.
 
Effectiveness of Loan Documents.  The Borrower confirms that the Loan Documents
remain in full force and effect in accordance with their respective terms and
that the Lender has not waived its rights or remedies, whether under the Loan
Documents or otherwise, except only to the extent of the forbearance described
herein.
 
Representations, Warranties and Covenants.  The Borrower represents, warrants
and covenants as follows:  (i) the Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada;
(ii) the execution, delivery and performance by the Borrower of this letter is
within the powers of the Borrower, have been duly authorized by all necessary
action, and do not contravene (A) the Borrower’s certificate of incorporation or
by-laws or (B) (x) any law or (y) any agreement or document binding on or
affecting the Borrower, (iii) no authorization or approval or other action by,
and no notice to or filing with, any governmental authority, regulatory body or
third person is required for the due execution, delivery and performance by the
Borrower of this letter; (iv) this letter constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms except as enforcement hereof may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the applicability of general principles of equity; (v) there is no
pending or, to the knowledge of the Borrower, threatened action or proceeding
affecting the Borrower before any governmental agency or arbitrator which
challenges or relates to this letter or which may otherwise have a material
adverse effect on the Borrower, and (vi) Borrower shall, within 4 Trading Days
of the date hereof, issue a Current Report on Form 8-K disclosing the material
terms of the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


 
This letter shall be governed by and construed in accordance with the laws of
the State of New York without regard to its conflict of laws rules.  This letter
may be amended or modified only by a written instrument signed by the Lender and
the Borrower.  The Lender’s failure at any time to require the performance of
any provision of this letter shall in no manner affect the Lender’s right at a
later time to enforce the same provision.  Headings are inserted for convenience
of reference only and shall not effect the interpretation of this letter.  This
letter shall be binding upon the Borrower, and its legal representatives,
successors and permitted assigns.  In no event may the Borrower assign any
rights or obligations under this letter without the Lender’s prior written
consent, which consent may be conditioned, withheld or delayed,  and any
purported assignment without such consent shall be null and void.
 

  Very truly yours,          
Neah Power Systems, Inc.
  a Nevada corporation
         
 
By:
/s/ Gerard C D’Couto       Name: Gerard C D’Couto, Ph.D.       Title:  
President and CEO  

 
 


AGREED:


CAMHZN Master LDC



            By:
/s/ Michael Loew
   
 
   
Name: Michael Loew
   
 
   
Title:  General Councel
   
 
 


 

--------------------------------------------------------------------------------

